DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 2010/0146553), hereinafter referred to as Lo, in view of Sankaran (2019/0019322), hereinafter referred to as Sankaran.

7.	Regarding claim 1, Lo discloses an information processing device, comprising: a processor configured to: recognize a type of content to be presented on a user terminal based on analysis of the material data (fig. 4-6, paragraphs 38, 61 and 65 wherein metadata associated with content items is presented with selectable content in the service guide, and wherein one or more of the selectable services are scheduled for broadcast over the wireless access network); 
generate program content data, based on the material data, the recognized type of content, and the control character wherein the generated program content data -comprises sound or visual information (fig. 7-8, paragraphs 82-83 wherein guide of available content is formulated for selection and transmitted to us er); 
and transmit the generated program content data to the user terminal (fig. 7-8, paragraphs 82-83 wherein guide of available content is formulated for selection and transmitted to user).
However Lo is silent in regards to disclosing acquire material data that includes sentence data and an animation of a speaking character, wherein the sentence data including includes a control character.
Sankaran discloses acquire material data that includes sentence data and an animation of a speaking character, wherein the sentence data including includes a control character (fig. 2-4, paragraph 40 wherein visual animation is created and synchronized with audio content).  Sankaran (paragraph 7) provides motivation to combine the reference wherein the audio file is synchronized to at least one transition in the animation component. The audio file is associated with the visual media segment.  All of the elements are known.  Combining the references would yield the instant claims, wherein system creates animated component which is created and synchronized with audio file.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8.	Regarding claim 2, Lo discloses the information processing device according to claim 1, wherein the processor is further configured to receive message information including predetermined account information, and wherein the processor analyzes the material data included in the message information (fig. 7-8, paragraph 92 wherein the request may be formatted using any suitable format and comprise information such as a requesting CS identifier, section identifier, version number, or any other suitable information).

9.	Regarding claim 3, Lo discloses the information processing device according to claim 2, wherein the message information includes first sentence data corresponding to a subject and second sentence data corresponding to a body (fig. 7-8, paragraphs 82-83 wherein guide of available content is formulated for selection and transmitted to user), 
and the processor is configured to generate the program content data in which at least the first sentence data is displayed on the user terminal and voice output corresponding to the second sentence data is performed on the user terminal (fig. 7-8, paragraphs 82-83 wherein guide of available content is formulated for selection and transmitted to user).

10.	Regarding claim 4, Sankaran discloses the information processing device according to claim 3, wherein the second sentence data includes the control character, and the processor is configured to generate the program content data in which voice output corresponding to the second sentence data and excluding the control character is performed on the user terminal (fig. 2-4, paragraph 40 wherein visual animation is created and synchronized with audio content).

11.	Regarding claim 5, Lo discloses the information processing device according to claim 2, wherein the processor is configured to generate the program content data in which an image is switched at a time corresponding to a position where the control character is specified in the sentence data (fig. 2-3, paragraph 58 wherein a program guide sent in its entirety or sent sequentially as a plurality of program guide content fragments having elements of a clip name, description, start time, end time).

12.	Regarding claim 6, Sankaran discloses the information processing device according to claim 5, wherein the image includes a plurality of images attached to the message information (fig. 1-2, paragraphs 41-42 wherein multiple animations are created for multiple segments).

13.	Regarding claim 7, Sankaran discloses the information processing device according to claim 2, wherein the processor generates program content data in which a character performs a predetermined operation at a time corresponding to a position where the control character is specified in the sentence data (fig. 2-4, paragraph 40 wherein visual animation is created and synchronized with audio content)..

14.	Regarding claim 8, Sankaran discloses the information processing device according to claim 2, wherein the processor is configured to generate different program content data depending on presence or absence of attached data of the message information (fig. 1-2, paragraphs 41-42 wherein system creates a personalized audiovisual message through utilization of one or more personalized audiovisual segments).

15.	Regarding claim 9, Lo discloses the information processing device according to claim 1, wherein the processor is configured to store the generated program content data on a storage device (fig. 1-2, paragraphs 50 and 54 wherein distributed program guide can be downloaded and stored on user device storage).

16.	Regarding claim 10, Lo discloses the information processing device according to claim 9, further comprising the storage device (fig. 6-7, paragraph 79 wherein the internal systems may include mass storage systems, memory).

17.	Regarding claim 11, Lo discloses the information processing device according to claim 9, wherein the program content data stored on the storage device allows access from the user terminal (fig. 10-11, paragraph 99 wherein user can access stored content via mobile device interface).

18.	Regarding claim 12, Lo discloses the information processing device according to claim 11, wherein the processor is configured to set a restriction on the access from the user terminal (fig. 2-3, paragraphs 58-59 wherein user profile and parental rating of content is taken into consideration when user requests access to content).

19.	Regarding claim 13, Lo discloses the information processing device according to claim 12, wherein the restriction includes at least one of a first restriction on a reader of the program content data and a second restriction on a reading period of the program content data (fig. 2-3, paragraphs 58-59 wherein user profile and parental rating of content is taken into consideration when user requests access to content).

20.	Regarding claim 14, Lo discloses the information processing device according to claim 1, wherein the processor is configured to generate the program content data including preset content data (fig. 7-8, paragraphs 82-83 wherein guide of available content is formulated for selection and transmitted to user).

21.	Regarding claim 15, Lo discloses the information processing device according to claim 1, wherein the control character includes a character, a symbol, and a number between 1 character and 16 characters inclusive of, or a combination of the character, the symbol, and the number (fig. 3-4, paragraph 15 wherein first set of codes or second set of codes can be used, causing the computer to transmit the at least one of the one or more content items associated with the service for selective reception by a mobile device).

22.	Regarding claim 16, Lo discloses an information processing system, comprising:  a processor configured to:  recognize a type of content to be presented on a user terminal based on analysis of the sentence data (fig. 4-6, paragraphs 38, 61 and 65 wherein metadata associated with content items is presented with selectable content in the service guide, and wherein one or more of the selectable services are scheduled for broadcast over the wireless access network); 
generate program content data comprising sound or visual information, based on the message information, the recognized type of content, and the control character (fig. 7-8, paragraphs 82-83 wherein guide of available content is formulated for selection and transmitted to user); 
and transmit the program content data to the user terminal (fig. 7-8, paragraphs 82-83 wherein guide of available content is formulated for selection and transmitted to user).
However Lo is silent in regards to disclosing a communication unit configured to receive an animation of a speaking character and message information that includes including sentence data, wherein the sentence data includes control character.
Sankaran discloses a communication unit configured to receive an animation of a speaking character and message information that includes including sentence data, wherein the sentence data includes control character (fig. 2-4, paragraph 40 wherein visual animation is created and synchronized with audio content).  Sankaran (paragraph 7) provides motivation to combine the reference wherein the audio file is synchronized to at least one transition in the animation component. The audio file is associated with the visual media segment.  All of the elements are known.  Combining the references would yield the instant claims, wherein system creates animated component which is created and synchronized with audio file.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

23.	Regarding claim 17, Lo discloses an information processing methods including: recognizing a type of content to be presented on a user terminal based on analysis of the material data (fig. 4-6, paragraphs 38, 61 and 65 wherein metadata associated with content items is presented with selectable content in the service guide, and wherein one or more of the selectable services are scheduled for broadcast over the wireless access network); 
generating program content data comprising sound or visual information, based on the material data, the recognized type of content, and the control character (fig. 7-8, paragraphs 82-83 wherein guide of available content is formulated for selection and transmitted to user); 
and transmitting the program content data to the user terminal (fig. 7-8, paragraphs 82-83 wherein guide of available content is formulated for selection and transmitted to user).
However Lo is silent in regards to disclosing acquiring material data that includes sentence data and an animation of a speaking character, wherein the sentence data includes a control character.
Sankaran discloses acquiring material data that includes sentence data and an animation of a speaking character, wherein the sentence data includes a control character (fig. 2-4, paragraph 40 wherein visual animation is created and synchronized with audio content).  Sankaran (paragraph 7) provides motivation to combine the reference wherein the audio file is synchronized to at least one transition in the animation component. The audio file is associated with the visual media segment.  All of the elements are known.  Combining the references would yield the instant claims, wherein system creates animated component which is created and synchronized with audio file.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

24.	Regarding claim 18, Lo discloses a non-transitory computer-readable medium having stored thereon, computer-executable instructions that when executed by an information processing device, causes the information processing device to execute operations, the operations comprising: recognizing a type of content to be presented on a user terminal based on analysis of the material data (fig. 4-6, paragraphs 38, 61 and 65 wherein metadata associated with content items is presented with selectable content in the service guide, and wherein one or more of the selectable services are scheduled for broadcast over the wireless access network); 
generating program content data comprising sound or visual information, based on the material data, the recognized type of content, and the control character (fig. 7-8, paragraphs 82-83 wherein guide of available content is formulated for selection and transmitted to user); 
and transmitting the program content data to the user terminal (fig. 7-8, paragraphs 82-83 wherein guide of available content is formulated for selection and transmitted to user).
However Lo is silent in regards to disclosing acquiring material data including that includes sentence data and an animation of a speaking character, wherein the sentence data includes a control character.
Sankaran discloses acquiring material data including that includes sentence data and an animation of a speaking character, wherein the sentence data includes a control character (fig. 2-4, paragraph 40 wherein visual animation is created and synchronized with audio content).  Sankaran (paragraph 7) provides motivation to combine the reference wherein the audio file is synchronized to at least one transition in the animation component. The audio file is associated with the visual media segment.  All of the elements are known.  Combining the references would yield the instant claims, wherein system creates animated component which is created and synchronized with audio file.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

25.	Regarding claim 19, Sankaran discloses the information processing device according to claim 1, wherein the processor is further configured to modify attributes of the speaking character based on the recognized type of content, and wherein the program content data is generated further based on the modified at least one attribute, and the at least one attribute includes at least one of sound information, visual information, a costume of the speaking character, a background, or a facial expression of the speaking character (fig. 2-4, paragraph 40 wherein visual animation is created and synchronized with audio content).

26.	Regarding claim 20, Sankaran discloses the information processing device according to claim 1, wherein the control character corresponds to a program that, when executed by the processor, modifies a movement of the speaking character in the animation or renders image data included in the material data (fig. 2-4, paragraph 40 wherein visual animation is created and synchronized with audio content).

27.	Regarding claim 21, Sankaran discloses the information processing device according to claim 1, wherein the processor is further configured to generate manuscript data based on the sentence data, and wherein the program content data is generated further based on the generated manuscript data (fig. 2-4, paragraph 39 wherein text to speech engine which will produce an audio file output).

Conclusion
28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424